Case 1:20-cv-01228-CFC Document 26-1 Filed 02/03/21 Page 1 of 2 PageID #: 1662




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE



WSOU Investments, LLC d/b/a                C.A. No. 20-1228-CFC
Brazos Licensing and Development,          C.A. No. 20-1229-CFC
                                           C.A. No. 20-1231-CFC
                Plaintiff,
                                           C.A. No. 20-1232-CFC
      v.                                   C.A. No. 20-1233-CFC

Xilinx, Inc.,
                Defendant.


                             WORD COUNT CERTIFICATION

      The undersigned hereby certifies that Defendant Xilinx, Inc.’s Reply Brief in

Support of its Motion to Transfer Venue Pursuant to 28 U.S.C. § 1404 contains

2,477 words (exclusive of the cover page, table of contents, table of authorities,

and signature block) in Times New Roman 14-point font, counted using Microsoft

Word’s word count feature.
Case 1:20-cv-01228-CFC Document 26-1 Filed 02/03/21 Page 2 of 2 PageID #: 1663




February 3, 2021                      YOUNG CONAWAY STARGATT &
                                      TAYLOR, LLP
OF COUNSEL:
Hilda C. Galvan                        /s/ Anne Shea Gaza
JONES DAY                             Anne Shea Gaza (No. 4093)
2727 North Harwood Street             Robert M. Vrana (No. 5666)
Dallas, TX 75201-1515                 Beth A. Swadley (No. 6331)
(214) 969-4556                        Rodney Square
hcgalvan@jonesday.com                 1000 North King Street
                                      Wilmington, DE 19801
David B. Cochran                      (302) 571-6600
JONES DAY                             agaza@ycst.com
901 Lakeside Avenue                   rvrana@ycst.com
Cleveland, Ohio 44114-1190            bswadley@ycst.com
(216) 586-7029
dcochran@jonesday.com                 Attorneys for Xilinx, Inc.

Thomas W. Ritchie
JONES DAY
77 West Wacker Dr.
Chicago, IL 60601-1692
(312) 269-4003
twritchie@jonesday.com




                                      2
